Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) and amendment filed on 12/1/2022. As directed by the amendment, claim 1 has been amended and no claims have been added or canceled. Thus, claims 1-20 are pending in the application.
The terminal disclaimer filed on 12/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 9,844,484 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamont (5,609,570) in view of Bieling et al (2007/0197988).
Regarding claim 18, Lamont discloses a device (Fig. 1, medical boot 10), comprising: a leg engaging section (Fig. 1, medical boot 10 engages the leg of the user) comprising a central panel and a first side and a second side extending from the central panel (See annotated Fig. 1 below); one or more compression straps affixed to and extending from the central panel interior to the first side and the second side (Fig. 1, strap 64 is affixed to and extends from the central panel and is interior to the first and second sides. Slot means 68A allows the strap 64 to enter into the boot, be affixed to the boot, and extend from the central panel. Fig. 18 depicts the final assembly of the strap 64 with the rest of the boot, wherein the strap 64 enters into the boot, is affixed to the central panel, and extends from the central panel); and the leg engaging section defining at least one channel to permit a connection tube to exit the device (Fig. 2, openings 100A and 100B would permit a connection tube to exit the device. It is noted that the claim does not positively recite the connection tube itself, but only a channel that would allow for a connection tube to exit the device).
Lamont does not disclose that the leg engaging section is filled with batting.
However, Bieling teaches a foot and leg pad (Fig. 1, pad 10C) comprising a fiber layer made of batting (Fig. 3, fiber layer 16; see [0019]) that is sandwiched between two fabric layers (Fig. 3, fiber layer 16 is between layers 12 and 14). This type of structure has substantial breathability for patient comfort ([0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg engaging section of Lamont to be filled with a batting layer sandwiched between two fabric layers as taught by Bieling to provide the user substantial breathability and comfort.

    PNG
    media_image1.png
    412
    330
    media_image1.png
    Greyscale


Regarding claim 20,  the modified device of Lamont has the first side and the second side each comprising fastening straps to couple the first side and the second side together:


    PNG
    media_image2.png
    431
    330
    media_image2.png
    Greyscale

5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lamont in view of Bieling, as applied to claim 19 above, and further in view of Grim.
	Regarding claim 19, the modified device of Lamont does not have one or more inflatable bladders.
However, Grim additionally teaches the leg support device comprising a sleeve having an inflatable bladder to support the ankle of the patient (Fig. 3, support member 75 is a type of sleeve that may comprise an inflatable bladder (Col. 12, ln. 27-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the leg engaging section of the modified device of Lamont to include an ankle sleeve comprising an inflatable bladder as taught by Grim to further support the patient’s ankle within the device.



Allowable Subject Matter
6.	Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a device comprising a leg engaging section, a foot engaging section, and “a first compression wrap member and a second compression wrap member, each attached to the leg engaging section at different locations and disposed interior to a first side of the leg engaging section and a second side of the leg engaging section and extending from the leg engaging section” (claim 1, ln. 5-9) in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
6.	Applicant’s arguments filed on 12/1/2022 on Pages 6-11 with respect to claims 1-4, 12, and 15 and regarding the prior art of record not disclosing three different elements attached to and extending from the leg engaging section have been considered, and are persuasive. Particularly, the prior art of record does not disclose “a first compression wrap member and a second compression wrap member, each attached to the leg engaging section at different locations” (claim 1, ln. 5-6). Claims 1-17 have been indicated as allowed.
7.	Applicant’s arguments filed on 12/1/2022 on Page 11 with respect to claims 18 and 20 and regarding Lamont not disclosing “channels for connection tubes” have been considered, but are not persuasive. While Lamont does not explicitly state that the slots 100A and 100B could have connection tubes running through them, claim 18 does not currently require the connection tubes themselves. Claim 18 only requires at least one channel “to permit” a connection tube to exit the device. Slots 100A and 100B are of a size that would “permit” a connection tube to exit the device. Therefore, the rejection is maintained. In the event that the applicant positively recites that a connection tube exits the device through the at least one channel, attention is directed to Gainey (2011/0180074), which discloses a tube hole specifically designed to admit a tube for a sequential compression pump ([0054]).
8.	Applicant’s arguments filed on 12/1/2022 on Pages 11-12 with respect to claims 18 and 20 and regarding the combination of Lamont/Bieleng ruining the principle operation of Lamont have been considered, but are not persuasive. First, the combination of Lamont and Bieleng could include both a shape retaining material and the batting of Bieleng (i.e. the batting or Bieleng would surround a shape retaining material to allow for more comfort for the user would still maintaining a specific shape). Second, even a replacement of the shape retaining material of Lamont with the batting of Bieleng would not “change the principle operation” of Lamont. Rather, the modification would be a tradeoff between certain advantages (i.e. better shape retention vs. more comfort for the user). Both devices would still be able to perform the “principle operation” of Lamont - supporting an injured foot of the user.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785